NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

               CHRISTIAN DIOR LOVETT FEARS, Petitioner.

                          No. 1 CA-CR 19-0246 PRPC
                               FILED 1-9-2020


     Petition for Review from the Superior Court in Maricopa County
                        No. CR2016-001595-001 DT
                   The Honorable Dewain D. Fox, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Frankie Y. Jones
Counsel for Respondent

Christian Dior Lovett Fears, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz, Judge Kent E. Cattani and Judge D.
Steven Williams delivered the decision of the Court.
                             STATE v. FEARS
                            Decision of the Court

PER CURIAM:

¶1              Petitioner Christian Dior Lovett Fears seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537,
538, ¶ 1 (App. 2011) (petitioner has burden of establishing abuse of
discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2